        Case 1:19-cv-03645-BAH Document 18-3 Filed 12/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

EDITH BLANK                                                )
                                                           )
       et al.                                              )
                                                           )
                                                           )
       Plaintiffs,                                         )
                                                           )
       v.                                                  ) Case No. 19-cv-3645
                                                           )
THE ISLAMIC REPUBLIC OF IRAN                               )
                                                           )
                                                           )
       Defendant.                                          )

                                            ORDER

       Upon consideration of Plaintiffs’ Motion to Take Judicial Notice of Evidence in Prior

Related Cases and for Entry of Default Judgment awarding Damages, Plaintiffs’ accompanying

Supporting Memorandum and Declarations, and it appearing that Plaintiffs’ Motion is well-

founded, the Court hereby

       GRANTS Plaintiffs’ Motion and ENTERS a Default Judgment in favor of Plaintiffs and

against Defendant The Islamic Republic of Iran and awards damages in the amounts further

detailed in the Memorandum Opinion and Order filed herewith.

                                                           SO ORDERED.

                                                           ______________________________
                                                           U.S. District Court Judge
